DETAILED ADVISORY ACTION
1.	Applicant’s AFCP request filed 5/4/2021 was received.  Although not entered, the claim amendments have been considered as best as possible in the allotted time of the program with detailed comments below.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Proposed Amendments Comments - Drawings & Specification
2.	The proposed amendment to claim 1 includes the feature of:
“…the accommodation unit having a straight side and a curved wall that extends from one end of the straight side to another end of the straight side…” 

The specification fails to provide antecedent basis for such features (“a straight side and a curved wall…”), wherein if such a feature is supported solely by the drawings, then the specification must be amended to include reference to such features including reference numerals, and the drawings must be amended to include said reference numerals.  The following is relevant to the above requirements:
The specification must provide proper antecedent basis for claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).   

The accommodation unit 35 is shown in Fig. 2.  It is not clear if the presently added “straight side” is (1) or (2) as annotated below:

    PNG
    media_image1.png
    374
    579
    media_image1.png
    Greyscale

The amendments to the specification and drawings to include proper reference numerals will help make clear what is being claimed, and whether the features as claimed are supported by the drawings. 

Proposed Amendments Comments – Clarity
3.	It is further recommended that claim 1 is amended to include the feature of:
	“…and a bonding unit which is formed to be extended directly from each of the straight side and the curved wall of the accommodation unit…”

For example, as presently claimed, the bonding unit could be formed to be extended directly and/or indirectly from each of the straight side and the curved wall.  Thus, for example, in the instance that label 1 above is interpreted to be the claimed “straight side,” then the bonding unit 38 can be interpreted as being indirectly extended from the straight side (via the curved wall) of the accommodation unit 35.  This type of interpretation can be applied to the prior art as is discussed below in the 102(a)(1)/(a)(2) rejection that would be maintained as being anticipated by Pak et al. (US 2013/0230767).

curved side that is curved…”  The feature is unnecessarily redundant and should be amended to:
	“…the accommodation unit having a curved side

5.	The following feature requires correction in terms of clarity:  
“wherein the bonding unit comprises an upper bonding unit form which the lead tab is drawn out and a curved side bonding unit that is curved, bent in a thickness direction of the accommodation unit, and facing…” 
	
The feature could be interpreted in various ways rendering the claim indefinite under 35 U.S.C. 112(b)/second paragraph as “the curved side bonding unit that is curved” could be interpreted as being achieved by way of being “bent in a thickness direction of the accommodation unit,” OR, there is a curved side bonding unit that is subsequently bent in a thickness direction of the accommodation unit.  Thus, the meets and the bounds of the requirements of the claim are not clear rendering the claim indefinite.  In the case of at least the first interpretation, the prior art to Pak et al. (US 2013/0230767) as applied under 102(a)(1)/(a)(2) would remain applicable.

Claim Rejections - 35 USC § 112
6.	The proposed amendments would overcome the rejection of claim 15, and thus dependent claims 16-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite which would be withdrawn.

Claim Rejections - 35 USC § 102
7.	The rejection of claims 1, 2, and 4-6 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Pak et al. (US 2013/0230767)  would be maintained.


    PNG
    media_image2.png
    653
    819
    media_image2.png
    Greyscale

Regarding claim 1, Pak teaches a rechargeable battery (P30) including: 
an electrode assembly 30 (P9, 31) which can charge and discharge a current (an intrinsic feature to a rechargeable/secondary battery);
first and second electrode tabs 31, 32 (“a lead tab”) electrically connected to the electrode assembly 30 (P33)  [Note:  the instant disclosure designates first and second leads tabs 21, 22 as “a lead tab” 20 which is the interpretation applied to Pak]; and
a pouch case 20 including an accommodation unit 21 in which the electrode assembly 30 is accommodated (P31, Figs. 1-3), the accommodation unit 21 having a straight side and a curved wall that extends from one end of the straight side to another end of the straight side 
wherein the bonding unit includes an upper bonding unit (top portion as annotated) From which the lead tab is drawn out and a side bonding unit (annotated above) which is bent in a thickness direction of the accommodation unit (see Fig. 1) and enables a support space to be formed between the side bonding unit and the accommodation unit (e.g., space in which 120 and 110 exist – Figs. 1 & 2).  This is only one interpretation of Pak- others interpretations of the elements of Pak that read on the claimed subject matter exist.
Regarding claim 2, Pak teaches by way of illustration wherein the upper bonding unit is formed in a direction perpendicular to a draw-out direction of the first and second electrode tabs 31, 32 (“the lead tab”) (Figs. 1-3).
Regarding claim 4, Pak teaches the rechargeable battery further comprising an insulating member 110 having an empty space formed in an inner side thereof (Fig. 2, 4A-7B), and one side of which is opened such that the insulating member 110 accommodates the pouch case 20 in the inner side thereof and surrounds an outer side of the pouch case (Figs. 2, 4A-7B; P38-52, not limited to full disclosure).
Regarding claim 5, Pak teaches the rechargeable battery further comprising an insulating protector 110 which is formed along the side bonding unit and includes an insertion part (first portion 111) inserted into and connected to the side bonding unit (P38-52, not limited to full disclosure).
Regarding claim 6, Pak teaches the rechargeable battery of claim 19, further comprising an insulating cover  (bonding portion 120) which is connected to an inner side of the insulating 

8.	The rejection of claims 15, 16, and 18-20 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Pak et al. (US 2013/0230767) would be maintained.
With respect to the amended features of claim 15, Figs. 1 & 2 of Pak are annotated below to show how Pak teaches the features as presented:

    PNG
    media_image3.png
    397
    762
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    640
    794
    media_image4.png
    Greyscale

Regarding claim 15, Pak teaches a rechargeable battery (P30) comprising:
an electrode assembly 30 (P9, 31) configured to charge and discharge a current (an intrinsic feature to a rechargeable/secondary battery);
first and second electrode tabs 31, 32 (“a lead tab”) electrically connected to the electrode assembly 30 (P33) [Note:  the instant disclosure designates first and second electrode tabs 21, 22 as “a lead tab” 20 which is the interpretation applied to Pak]; and
a pouch case 20 comprising an accommodation unit 21, in which the electrode assembly 30 is accommodated (P31, Figs. 1-3), and “a bonding unit” (annotated below –at least two interpretations) sealing the accommodation unit 21 (P35), the accommodation unit 21 having a curved side that is curved (illustrated, Fig. 1, 2, 5, 7B; annotated above):


    PNG
    media_image5.png
    543
    539
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    515
    509
    media_image6.png
    Greyscale

        Interpretation 1 			                        Interpretation 2

wherein the bonding unit comprises “an upper bonding unit” (multiple interpretations) from which first and second electrode tabs 31, 32 (“the lead tab”) is drawn out (P33):

    PNG
    media_image7.png
    309
    359
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    580
    566
    media_image8.png
    Greyscale

and “a curved side bonding unit that is curved, bent in a thickness direction of the accommodation unit, and facing the curved side of the accommodation unit” (Fig. 1- annotated above shows the feature) to form “a support space” (i.e., the space in which insulating member 110/bonding portion 120 are inserted) between the curved side bonding unit and the accommodation unit 21 (P38-52, not limited to full disclosure).
Regarding claim 16, Pak teaches by way of illustration wherein the upper bonding unit is formed in a direction perpendicular to a draw-out direction of the first and second electrode tabs 31, 32 (“the lead tab”) (Figs. 1-7B).
Regarding claim 18, Pak teaches the rechargeable battery further comprising an insulating member 310 having an empty space formed in an inner side thereof (Fig. 2, 4A-7B), and one side of which is opened such that the insulating member 110 accommodates the pouch case 20 and the electrode assembly (see extended portion 314 of Fig. 7B; P52) in the inner side thereof and surrounds an outer side of the pouch case (Figs. 7A-7B).
Regarding claim 19, Pak teaches the rechargeable battery further comprising an insulating protector 110 which is formed along the side bonding unit and includes an 
Regarding claim 20, Pak teaches the rechargeable battery of claim 19, further comprising an insulating cover  (bonding portion 120) which is connected to an inner side of the insulating protector 110 and has a planar plate that covers the pouch case 20 (P38-52, not limited to full disclosure).

9.	There was not time to review the other rejections including the compact prosecution rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0011070) in view of Pak et al. (US 2013/0230767) in the allotted time of the AFCP.
	
10.	The prior art previously cited in the conclusion section of the prior Office Action considered pertinent to applicant's disclosure is repeated below for convenience, wherein the prior art cited below also shows accommodation units with the amended features currently presented, and wherein the Examiner highly recommends review of the documents cited below:
Kang et al. (US 2013/0288104) teaches pouch cells having an asymmetric structure including curved portions:

    PNG
    media_image9.png
    599
    413
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    587
    426
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    325
    325
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    407
    343
    media_image12.png
    Greyscale


	Larson et al. (US 6,498,951) teaches a rechargeable battery with the following structure:

    PNG
    media_image13.png
    570
    640
    media_image13.png
    Greyscale

It is noted that most implantable batteries used in medical devices (pacemakers) used this curved construct type of battery (the reasons for this specific configuration are discussed in the Larson reference).
Bhardwaj et al. (US 2013/0108906) teaches a pouch 108 that has non-rectangular battery therein, and after providing the flexible sheets that make up the pouch, the sheets are heat-sealed and have the non-terminal sides folded (P33):

    PNG
    media_image14.png
    342
    561
    media_image14.png
    Greyscale

Park et al. (US 2016/0028047) teaches a battery case as shown with curved portions:

    PNG
    media_image15.png
    707
    446
    media_image15.png
    Greyscale
		
Spare et al. (US 2012/0015236) teaches a curved battery cell inside of a pouch 116 that can be heat-sealed and folded on its non-terminal sides (P34):

    PNG
    media_image16.png
    525
    542
    media_image16.png
    Greyscale


/AMANDA J BARROW/Primary Examiner, Art Unit 1729